Platinum Group Metals Ltd. (Exploration and Development Stage Company) Interim Consolidated Financial Statements For the quarter ended November 30, 2008 Filed: January 14, 2009 The attached interim financial statements have not been reviewed by the Company’s auditor A copy of this report will be provided to any shareholder who requests it. 1.NATURE OF OPERATIONS The Company is a British Columbia corporation incorporated on February 18, 2002 by an order of the Supreme Court of British Columbia approving an amalgamation between Platinum Group Metals Ltd. and New Millennium Metals Corporation (“New Millennium”). The Company is an exploration and development company conducting work on mineral properties it has staked or acquired by way of option agreements in Ontario, Canada and the Republic of South Africa. These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) on a going concern basis that presumes the realization of assets and discharge of liabilities in the normal course of business for the foreseeable future.The Company has incurred losses from inception and does not currently have the financial resources to sustain operations in the long-term.
